     Case 2:20-cv-04100-GJS Document 15 Filed 10/05/20 Page 1 of 1 Page ID #:31




1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9                               WESTERN DIVISION
10
      TALMADGE ROSS,                           )   Case No. 2:20-cv-4100-DMG-GJS
11
      Plaintiff,                               )
12               vs.                           )   PROPOSED ORDER
13                                             )   OF DISMISSAL
      ANDREW SAUL, Commissioner of             )   FEDERAL RULES OF CIVIL
14    Social Security,                         )   PROCEDURE RULE 41
15    Defendant.                               )
16
17          The parties, through their counsel of record, stipulate to the voluntary
18    dismissal of this action, pursuant to Rule 41, Federal Rules of Civil Procedure.
19          IT IS SO ORDERED.
20
21
      DATED: October 5, 2020                 ________________________________
22                                           GAIL J. STANDISH
23                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                               1
